   Case: 1:20-cv-04699 Document #: 35-1 Filed: 09/08/20 Page 1 of 7 PageID #:488




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE: TIKTOK, INC. CONSUMER                        MDL No. 2948
 PRIVACY LITIGATION
                                                     Master Docket No. 20 C 4699

                                                     District Judge John Z. Lee

                                                     Magistrate Judge Sunil R. Harjani

 This Document Relates to All Cases




   DECLARATION OF ALBERT Y. CHANG IN SUPPORT OF APPLICATION FOR
       APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE, AND
                   NOMINATION OF LEAD COUNSEL



       I, Albert Y. Chang, declare as follows:

       1.      I submit this declaration in support of a nomination and application for appointment

of leadership under Federal Rule of Civil Procedure 23(g) in this matter, in which I nominate

Katrina Carroll (“Carroll”) of Carlson Lynch LLP, and Jonathan Jagher (“Jagher”) of Freed

Kanner London & Millen LLC for Co-Lead Counsel and apply for a position on the Plaintiffs’

Steering Committee. I have personal knowledge of the facts stated in this declaration; I could and

would competently testify to these facts, if called upon to do so.

       2.      I am a partner at Bottini & Bottini, Inc. (“Bottini”), based in La Jolla, California.

       3.      I am counsel of record for Plaintiff A.J. On May 19, 2020, Plaintiff A.J., through

her guardian Aaron Johnson, filed a case against TikTok, Inc. and ByteDance, Inc. in the Northern

District of California, case number 5:20-cv-03390.




                                                 1
   Case: 1:20-cv-04699 Document #: 35-1 Filed: 09/08/20 Page 2 of 7 PageID #:489




                    Nomination of Carroll and Jagher as Co-Lead Counsel

       4.      Before my case was consolidated by the JPML, Carroll and Jagher alone sought out

my views about the direction of the case, even though my case was proceeding in the Northern

District of California, where TikTok was headquartered. After the cases were consolidated and

transferred to this District by the JPML, Carroll and Jagher continued to coordinate with other

plaintiffs’ counsel, including in matters relating to case management and compliance with meet

and confer requirements set by this Court in CMO No. 2. Based on these first-hand experiences,

I believe Carroll and Jagher are the best choice to serve as Co-Lead counsel in this case.

                     Application to Serve on Plaintiffs’ Steering Committee

       5.      I have been practicing for nearly two decades and I chair Bottini’s privacy litigation

practice, and I have substantial experience in privacy cases. I have taken an important role in many

of the nation’s most prominent privacy and data-breach cases, including (a) a class action in the

Northern District of California, alleging violations of the Illinois Biometric Information Protection

Act against Facebook, Inc. (Zellmer v. Facebook, Inc., No. 18-cv-1880-JD (N.D. Cal.) and Gullen

v. Facebook, Inc., No. 16-cv-0937-JD (N.D. Cal.) involving cutting-edge, complex issues of

Article III standing; and (b) a shareholder derivative lawsuit arising from Yahoo! Inc.’s massive

data breaches that was successfully resolved in favor of Yahoo! Inc. in a $29 million settlement

— the largest recovery in a shareholder derivative lawsuit involving a data breach, In re Yahoo!

Inc. Shareholder Litigation, Lead Case No. 17-CV-307054 (Cal. Super. Ct. Cnty. of Santa Clara).

       6.      Currently, I am serving as one of the two members of Plaintiffs’ Executive

Committee leading the prosecution of privacy claims against Zoom Video Communications, Inc.,

In re: Zoom Video Communications, Inc. Privacy Litigation, Case No. 20-CV-02155-LHK (N.D.

Cal.), which alleges that Zoom obtained and shared private information without consent, similar



                                                 2
   Case: 1:20-cv-04699 Document #: 35-1 Filed: 09/08/20 Page 3 of 7 PageID #:490




to the claims asserted here.

       7.      I am experienced in litigating complex cases for as long as it takes, including trial

and appeal. For example, for nearly five years, I personally litigated a shareholder derivative

lawsuit arising from securities fraud in this District, In re Career Education Shareholder

Derivative Litigation, No. 11 C 9119 (N.D. Ill.), which recovered $20 million for the company. I

have personally briefed and argued multiple appeals in the United States Courts of Appeals in the

Fifth, Seventh, Ninth and Tenth Circuits, as well as the Supreme Court of Delaware.

       8.      I have substantial experience litigating against China-based companies.            For

example, in a nationwide class action against the China-based tech giant, Alibaba Group Holding,

Ltd., I took depositions of Alibaba employees in Hong Kong and managed the multi-lingual review

of millions of pages of documents. In 2019, after extensive discovery in a four-year-long hard-

fought litigation, Alibaba paid $75 million to settle the case.

       9.      I regularly litigate shareholder derivative lawsuits and securities-fraud class actions

in this District and the Seventh Circuit. In the early 2000s, I served as a judicial law clerk to the

Honorable Suzanne B. Conlon in this District.

       10.     If I am selected as a member of the Plaintiffs’ Steering Committee, I will provide

a unique outside perspective to the leadership structure in this case. I also promise to dedicate

myself to this case and provide the resources necessary to support that commitment.

       11.     A true and correct copy of my CV is attached hereto as Exhibit 1.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

September 8, 2020 at La Jolla, California.

                                                        /s/ Albert Y. Chang
                                                        Albert Y. Chang




                                                  3
Case: 1:20-cv-04699 Document #: 35-1 Filed: 09/08/20 Page 4 of 7 PageID #:491




                    EXHIBIT 1
    Case: 1:20-cv-04699 Document #: 35-1 Filed: 09/08/20 Page 5 of 7 PageID #:492


                         BOTTINI & BOTTINI, INC.

                                      FIRM RESUME

        Bottini & Bottini, Inc. specializes in representing consumers and shareholders in high-
stakes cases. The firm is highly experienced in the complex areas of class actions under
securities laws, consumer-protection statutes, and privacy laws. The attorneys at Bottini &
Bottini have served as lead counsel, co-lead counsel, and played a significant role in numerous
high-profile cases in state and federal courts across the United States. With attorneys having
clerked for federal judges in several jurisdictions, including the Northern District of Illinois,
the firm has substantial experience in litigating in federal courts.

       Set forth below are the firm’s representative matters in privacy litigation and the
biographies of the firm’s select professionals.

                Representative Matters in Privacy-Related Litigation

•      Zellmer v. Facebook, Inc., Case No. 18-cv-1880-JD (N.D. Cal.); Gullen v.
       Facebook, Inc., Case No. 16-cv-0937-JD (N.D. Cal.). Bottini & Bottini is serving as
       counsel for plaintiffs and a putative class of non-users of Facebook for violations
       of the Illinois Biometric Information Protection Act, 740 ILCS 14/1 et seq. Albert
       Y. Chang and other attorneys at Bottini & Bottini have litigated cutting-edge,
       complex issues in this case through pleading, discovery, and summary-judgment
       stages. In January 2020, the parties to the related case brought by a class of
       Facebook users, In re Facebook Biometric Information Privacy Litigation, Case
       No. 15-cv-3747-JD (N.D. Cal.), reached a landmark settlement of $550 million.
       The litigation in Zellmer and Gullen remains ongoing.

•      In re Facebook, Inc. Shareholder Derivative Privacy Litigation, No. 18-cv-1792-
       HSG (N.D. Cal.). Bottini & Bottini is serving as a member of Plaintiffs’ Executive
       Committee in this shareholder derivative litigation on behalf of Facebook, Inc.
       relating to allegations that personal information of at least 50 million Facebook
       users was improperly shared with Cambridge Analytica in a major data breach.
       This litigation is ongoing.

•      In re Yahoo! Inc. Shareholder Litigation, Lead Case No. 17-CV-307054 (Cal.
       Super. Ct. Cnty. of Santa Clara). Bottini & Bottini was Co-Lead Counsel in this
       shareholder derivative litigation, which involved the largest corporate data breach
       in United States history. After engaging in expedited discovery, the Court granted
       in part Plaintiff’s motion for a preliminary injunction and ordered Yahoo! to
       provide additional information to its shareholders in a proxy statement filed with
       the Securities and Exchange Commission. Thereafter, after further substantial
       litigation, the derivative claims settled for a cash payment by defendants of $29
       million, representing the largest recovery ever in a shareholder derivative action
       involving a data breach.

       By order dated January 4, 2019, Judge Brian C. Walsh of the Complex Litigation
       Department granted final approval to the settlement stating: “But I have to say that
       on both sides, the intelligence, the persistence, the professionalism was a joy to

                  7817 IVANHOE AVENUE ● SUITE 102 ●          LA JOLLA, CA 92037
                www.bottinilaw.com ● Tel: 858.914.2001       ● Fax: 858.914.2002
       Case: 1:20-cv-04699 Document #: 35-1 Filed: 09/08/20 Page 6 of 7 PageID #:493

    Bottini & Bottini, Inc. Firm Resume
    Page 2
f
           behold. You’re a credit to your clients and I hope they appreciate the fine work you
           did for them, and a credit to your profession. It was a pleasure to work with you.”

           The Yahoo! shareholder derivative litigation has been described as a “milestone”
           by commentators for the significant cash recovery obtained for Yahoo!, especially
           since past shareholder derivative cases involving data breaches had all been
           dismissed or not resulted in any cash recovery for the company. In describing the
           significant $29 million cash recovery in Yahoo!, one commentator stated that “the
           track record in prior data breach related derivative litigation makes the significant
           recovery in the Yahoo! data breach-related derivative settlement all the more
           noteworthy.” See Kevin LaCroix, The D&O Diary, Jan. 21, 2019.

        Biographies of Select Attorneys Staffed on the TikTok Privacy Litigation

    Albert Y. Chang
                                Mr. Chang specializes in representing consumers in class actions
                         and shareholders in derivative litigation. He has substantial experience
                         in privacy-related litigation. He personally handled multiple motions
                         and discovery proceedings in Gullen v. Facebook, Inc., Case No. 16-cv-
                         0937-JD (N.D. Cal.), and In re Yahoo! Inc. Shareholder Litig., Lead
                         Case No. 17-CV-307054 (Cal. Super. Ct. Cnty. of Santa Clara).

                                In addition to trial-court experience, Mr. Chang is an
                        accomplished appellate lawyer with experience handling appeals in five
    Circuit Courts of Appeals and the United States Supreme Court. Before joining Bottini &
    Bottini, he had over ten years of experience in federal litigation. He served as a judicial law
    clerk to United States District Judge Roger T. Benitez for the Southern District of California
    and United States District Judge Suzanne B. Conlon for the Northern District of Illinois.

           Prior to building a plaintiff’s class-action practice, Mr. Chang represented executives,
    energy companies, and insurers for six years at the New York office of LeBoeuf Lamb Greene
    & MacRae LLP, where he focused on litigating high-stakes cases and conducting corporate
    internal investigations.

            A member of the New York and California bars, Mr. Chang is admitted to practice in
    numerous federal trial and appellate courts. He is a graduate of Beloit College (B.A. 1997)
    and Indiana University School of Law-Bloomington (J.D. 2001). Born and raised in China,
    he is fluent in Cantonese and Mandarin.

    Anne Bottini Beste
            Ms. Beste is of counsel to Bottini & Bottini, Inc. She practices complex civil litigation.
    She is a 1992 graduate of Northwestern University School of Law. She received her
    undergraduate degree in 1989 from Boston College, where she was Phi Beta Kappa and
    graduated magna cum laude with a B.A. in Economics. From 1996 to 2001, Ms. Beste
    practiced complex civil litigation at Swidler Berlin Shereff Freidman, LLP in Washington,
    D.C. Her practice included employment litigation, environmental litigation, and trade secret
    litigation. Ms. Beste is admitted to practice in Washington, D.C., Missouri, Illinois, and
    California.
       Case: 1:20-cv-04699 Document #: 35-1 Filed: 09/08/20 Page 7 of 7 PageID #:494

    Bottini & Bottini, Inc. Firm Resume
    Page 3
f
    Yury A. Kolesnikov
           Mr. Kolesnikov practices complex shareholder class action and derivative litigation in
    state and federal courts. His practice also involves consumer class actions under California
    law. He has significant experience litigating at both trial-court and appellate levels. He has
    personally briefed appeals and petitions before the U.S. Court of Appeals for the Ninth Circuit,
    Supreme Court of California, Supreme Court of Missouri, and California Courts of Appeal,
    among others. He has also argued dispositive motions and appeals, including before the U.S.
    Court of Appeals for the Ninth Circuit, Judicial Panel on Multidistrict Litigation, and
    California Courts of Appeal.

            Prior to going into private practice, Mr. Kolesnikov served as a law clerk to the
    Honorable David R. Thompson of the U.S. Court of Appeals for the Ninth Circuit, the
    Honorable Irma E. Gonzalez and the Honorable Roger T. Benitez of the U.S. District Court
    for the Southern District of California. Prior to that, he served as a research assistant to the
    Honorable Anthony M. Kennedy of the Supreme Court of the United States and as an extern
    to the Honorable Consuelo M. Callahan of the U.S. Court of Appeals for the Ninth Circuit.

            Mr. Kolesnikov graduated first in his class from the University of the Pacific,
    McGeorge School of Law. During law school, he served as a research assistant to Dean
    Elizabeth Rindskopf Parker, former General Counsel for the National Security Agency and
    the Central Intelligence Agency as well as former Principal Deputy Legal Adviser at the U.S.
    Department of State. His work with Dean Parker focused on judicial independence, civil
    liberties, and national security.

    Francis A. Bottini, Jr.
            Mr. Bottini practices in the areas of securities class actions, mergers & acquisitions,
    antitrust, consumer class actions, shareholder derivative litigation, and ERISA class action
    litigation. Prior to forming Bottini & Bottini, Inc., Mr. Bottini was a partner at several firms,
    including Chapin Fitzgerald & Bottini LLP, Johnson Bottini, LLP, and Wolf Haldenstein Adler
    Freeman & Herz LLP. Mr. Bottini has successfully achieved several multi-million dollar
    recoveries in securities, consumer, and antitrust class action cases throughout the country.
    Mr. Bottini served as an Adjunct Professor of Business Law at the University of San Diego
    from 1995 to 1997.

           Mr. Bottini is a 1991 graduate of St. Louis University (B.A. magna cum laude), and the
    University of San Diego School of Law (J.D. cum laude 1994), where he was the Lead Articles
    Editor of the San Diego Law Review and received the American Jurisprudence Award in
    Property. Mr. Bottini is admitted to practice before the United States Supreme Court, all
    California state and federal courts, the United States Court of Appeals for the Second,
    Seventh, Eighth, Ninth, and Tenth Circuits, the United States District Court for Colorado, and
    the United States District Court for the Northern District of Illinois. He is AV-rated by
    Martindale-Hubbell.

            On April 18–20, 2005, Mr. Bottini gave a presentation on Securities Class Action
    Litigation at the 2nd Annual CFO Forum in Seoul, South Korea.
